 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JAMES R. MCCOY,                                  No. 2:19-cv-00680-TLN-KJN PS
12                         Plaintiff,
13             v.                                         ORDER
14       BECKER, et al.,
15                         Defendants.
16

17            Plaintiff James R. McCoy, who proceeds without counsel in this action, requests leave to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF No. 2.) Plaintiff’s application in

19   support of his request to proceed in forma pauperis makes the showing required by 28 U.S.C.

20   § 1915. Accordingly, the court grants plaintiff’s request to proceed in forma pauperis.

21            The determination that a plaintiff may proceed in forma pauperis does not complete the

22   required inquiry. Pursuant to 28 U.S.C. § 1915, the court is directed to dismiss the case at any

23   time if it determines that the allegation of poverty is untrue, or if the action is frivolous or

24   malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against

25   an immune defendant.

26            To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. §
28   636(b)(1).
                                                     1
 1   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

 2   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

 3   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 4   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

 5   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

 6   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

 7   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

 8   at 678. When considering whether a complaint states a claim upon which relief can be granted,

 9   the court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

10   (2007), and construe the complaint in the light most favorable to the plaintiff, see Papasan v.

11   Allain, 478 U.S. 265, 283 (1986).

12          Moreover, a federal court has an independent duty to assess whether federal subject matter

13   jurisdiction exists, whether or not the parties raise the issue. See United Investors Life Ins. Co. v.

14   Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004) (stating that “the district court had a duty

15   to establish subject matter jurisdiction over the removed action sua sponte, whether the parties

16   raised the issue or not”); accord Rains v. Criterion Sys., Inc., 80 F.3d 339, 342 (9th Cir. 1996).

17   The court must sua sponte dismiss the case if, at any time, it determines that it lacks subject

18   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has original

19   jurisdiction over a civil action when: (1) a federal question is presented in an action “arising

20   under the Constitution, laws, or treaties of the United States” or (2) there is complete diversity of
21   citizenship and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

22          Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519, 520-21

23   (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988). Unless it is clear

24   that no amendment can cure the defects of a complaint, a pro se plaintiff proceeding in forma

25   pauperis is ordinarily entitled to notice and an opportunity to amend before dismissal. See Noll v.

26   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) superseded on other grounds by statute as stated in
27   Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000)) (en banc); Franklin v. Murphy, 745 F.2d 1221,

28   1230 (9th Cir. 1984).
                                                        2
 1           Here, under “Statement of Claim” the complaint reads “[o]n this date I was driving and

 2   was accused of driving re[ck]lessly, of[] high speed chase, poss[ess]ion of a stolen prope[r]ty.”

 3   (ECF No. 1.) Plaintiff does not include any additional details regarding what allegedly occurred.

 4   As such, the complaint does not remotely allege sufficient facts to state any claim.

 5           Liberally construed, it appears that plaintiff may be attempting to state a claim under 42

 6   U.S.C. § 1983, because he names a police officer as defendant and refers to charges that may

 7   have followed a traffic stop. However, the complaint does not identify any particular

 8   constitutional right that was purportedly violated. Indeed, the complaint does not identify any

 9   legal basis for plaintiff’s claim, let alone any basis for federal subject matter jurisdiction.

10           For these reasons, the complaint is subject to dismissal. Nevertheless, in light of

11   plaintiff’s pro se status, and because it is at least conceivable that plaintiff could allege additional

12   facts to potentially state a 42 U.S.C. § 1983 claim, the court finds it appropriate to grant plaintiff

13   an opportunity to amend the complaint.

14           If plaintiff elects to file an amended complaint, it shall be captioned “First Amended

15   Complaint,” shall be typed or written in legible handwriting, shall address the deficiencies

16   outlined in this order, and shall be filed within 28 days of this order.

17           Plaintiff is informed that the court cannot refer to a prior complaint or other filing in order

18   to make plaintiff’s first amended complaint complete. Local Rule 220 requires that an amended

19   complaint be complete in itself without reference to any prior pleading. As a general rule, an

20   amended complaint supersedes the original complaint, and once the first amended complaint is
21   filed, the original complaint no longer serves any function in the case.

22           Finally, nothing in this order requires plaintiff to file a first amended complaint. If

23   plaintiff determines that he is unable to amend his complaint in compliance with the court’s order

24   at this juncture, he may alternatively file a notice of voluntary dismissal of his claims without

25   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) within 28 days of this order.

26           Accordingly, IT IS HEREBY ORDERED that:
27           1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is granted.

28           2. Plaintiff’s complaint is dismissed, but with leave to amend.
                                                         3
 1            3. Within 28 days of the date of this order, plaintiff shall file a first amended complaint

 2                 in accordance with this order. Alternatively, if plaintiff no longer wishes to pursue

 3                 this action in federal court, plaintiff shall file a notice of voluntary dismissal of the

 4                 action without prejudice within 28 days of the date of this order.

 5            4. Failure to file either a first amended complaint or a notice of voluntary dismissal

 6                 without prejudice by the required deadline may result in dismissal of the action with

 7                 prejudice pursuant to Federal Rule of Civil Procedure 41(b).

 8            IT IS SO ORDERED.

 9   Dated: July 2, 2019

10

11

12
     mccoy.680.IFP dwlta
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            4
